Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on December 9, 2021 is acknowledged.  The traversal is on the ground(s) that all pending claims share one common inventive technical feature-detecting the level of at least one miRNA in a sample of blood cellular fraction from a patient.  Applicants argue that this feature is not found in Ding which teaches the analysis of serum samples which are cell free.  This argument has been fully considered. The prior art of Keller (US 2012/0108462 Pub May 3, 2012) teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).  Keller teaches that the biological sample is blood cells, e.g., erythrocytes, leukocytes, or thrombocytes (para 0009).  Keller further teaches that the set of miRNAs includes hsa-miR-125a-5p (para 0051).  It is noted for the record that the elected sequence of SEQ ID NO: 185 is miRNA hsa-miR-125a-5p.  Thus because detecting the level of at least one miRNA in a sample of blood cellular fraction from a patient was known, there is a lack of unity a posteriori, since detecting the level of at least one miRNA in a sample of blood cellular fraction from a patient is not a technical feature that defines a contribution over the prior art. The requirement is still deemed proper and is therefore made FINAL.
Additionally Applicant’s election of the species of SEQ ID NO: 185 (hsa-miR-125a-5p) is acknowledged. 

	Claims 27, 28, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (a non-elected invention), there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 9, 2021.
Claims 1-11, 20-21, and 32-33 have been examined to the extent that the claims read on the elected miRNA (hsa-miR-125a-5p). The additionally recited miRNAs have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 20-21, and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 

The instant claims also recite abstract idea. The claims recite a step of “determining” the level of SEQ ID NO: 185 in a blood cellular fraction isolated from the individual (see clms 1 and 5). Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. It is not clear that this step requires any “wet” laboratory steps to be performed. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the level of SEQ ID NO: 185 by reading this information in a laboratory report. 
Claim 1 is drawn to a method of diagnosing Parkinson’s disease.  Even though there is no active process step of diagnosing, the claims have been interpreted to encompass diagnosing. Neither the specification nor the claims set forth a limiting definition for “diagnosing” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “diagnosing” step is that it may be accomplished by a mental processes. For example, one may “diagnose” Parkinson’s disease by thinking about the miRNA level. 
Claim 5 is drawn to a method for determining the course of Parkinson’s disease.  Even though there is no active process step of determining, the claims have been interpreted to encompass determining. Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “d determining” step is that it may be accomplished by a mental 
The claims recite “wherein the level of SEQ ID NO: 185 is compared to a reference level” (see clms 2 and 6). The broadest reasonable interpretation of the comparing step is that it may be accomplished by a mental processes. For example, one may compare the levels of expression by looking at two data sets simultaneously.  
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological

Claim 10 recites “wherein the individual receives, has received, or had received a treatment of PD”.  Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. Claim 10 does not practically apply the judicial exception by including an active process step of administering a particular treatment to the subject identified as having Parkinson’s disease to thereby treat the Parkinson’s disease. 
In addition to the judicial exceptions the claims recite a step of measuring a miRNA level in a reference blood cellular fraction (clm 3, 7).  Further the claims recite a step of using polynucleotide to detect miRNA in a blood cellular fraction (clms 20 and 21).  These steps are NOT considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite a step of measuring a miRNA level in a blood cellular fraction (clm 3, 7).  Further the claims recite a step of using a polynucleotide to detect miRNA in a blood cellular fraction (clms 20 and 21).  These  steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The specification itself demonstrates the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known.  For example the specification states the following:
[0159] The determination of the level of the at least one miRNA may be carried out by any convenient means for determining the level of a nucleotide sequence such as miRNA. For this purpose, qualitative, semi-A variety of techniques are well known to the person skilled in the art. For example, the level of the at least one miRNA can be determined in the methods of the first to third aspect of the present invention by nucleic acid hybridization, nucleic acid amplification, polymerase extension, sequencing, mass spectroscopy, an immunochemical method, or any combination thereof. 
The prior art demonstrates the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known.  For example, Keller (US 2012/0108462 Pub May 3, 2012) teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).  Keller teaches that the biological sample is blood cells, e.g., erythrocytes, leukocytes, or thrombocytes (para 0009).  Keller further teaches that the set of miRNAs includes hsa-miR-125a-5p (para 0051).  It is noted for the record that the elected sequence of SEQ ID NO: 185 is miRNA hsa-miR-125a-5p.  Keller teaches that the miRNAs can be detected via microarray hybridization.  Keller teaches that the microarray can comprise oligonucleotide probes obtained from known or predicted miRNA sequences. The array may contain different oligonucleotide probes for each miRNA, for example one containing the active mature sequence and another being specific for the precursor of the miRNA (para 0067).  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 20-21, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-4, 20, and 32 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for diagnosing Parkinson’s disease, yet the method only requires determining the level of SEQ ID NO: 185 in a blood cellular fraction isolated from the individual.  Thus it is not clear if applicant intends to cover only a method of determining the level of SEQ ID NO: 185 in a blood cellular 
Claims 1-4, 20, and 32 are rejected over the recitation of an “individual (suspected of having PD)”. The parentheticals render the claim indefinite because it is unclear whether the limitation in the parentheticals is part of the claimed invention.  
Regarding Claims 5-11, 21, and 33 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for determining the course of Parkinson’s disease, yet the method only requires determining the level of SEQ ID NO: 185 in a blood cellular fraction isolated from the individual.  Thus it is not clear if applicant intends to cover only a method of determining the level of SEQ ID NO: 185 in a blood cellular fraction isolated from the individual OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claims 5-11, 21, and 33 are rejected over the recitation of an “individual (having PD)”. The parentheticals render the claim indefinite because it is unclear whether the limitation in the parentheticals is part of the claimed invention.  

Claim Rejections - 35 USC § 112(a) 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1-11, 20-21, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The analysis used in this Written Description rejection follows the guidelines provided in the Federal Register, Vol. 66, No. 4, January 1, 2001, beginning at page 1099 (referred to in the rejection as "the guidelines").
The guidelines direct one, for each claim, to determine what the claim as a whole covers (p. 1105, 2nd column).
The claims are drawn to methods for diagnosing Parkinson’s disease and determining the course of Parkinson’s disease by determining the level of SEQ ID NO: 185 (hsa-miR-125a-5p) or a sequence having at least 90% sequence identity to SEQ ID NO: 185. It is noted for the record that SEQ ID NO: 185 is only 24 base pairs long.  So one could alter one or two bases of SEQ ID NO: 185 and have at least 90% sequence identity to SEQ ID NO: 185.  This alone is a significantly large genus of polynucleotide molecules.  The genus is narrowed because a further 
Next, the guidelines direct a review of the application to understand how the application provides support for the claimed invention.
The specification (Example 1) teaches that blood samples were collected from patients with Parkinson’s disease and healthy controls. Blood cells were lysed and total RNA, including miRNA, was extracted and purified.  For miRNA expression, samples were analyzed on Agilent Sureprint G3 Human miRNA microarray slides.  Further, the same samples were analyzed on a second microarray with proprietary miRNA content. The markers with SEQ ID NO: 1 to SEQ ID NO: 710 were been found to be differentially regulated between PD and HC subjects. The criteria for considering a miRNA to have sufficient diagnostic power include in this case: "t-test p-value below an alpha level of 0.05" OR "WMW-test p-value below an alpha level of 0.05" OR "at least 20% change in the expression level between the two groups" OR "AUC above 0.6". 
Considering then, the scope of the claims and the teachings of the specification, the guidelines direct one to determine whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed. The guidelines direct that such possession may be shown in many ways, including an actual reduction to practice, detailed drawings or in chemical formulas, and description of sufficient, relevant, identifying characteristics. In addition, for a claim drawn to a 
The instant specification does not provide sufficient written description to inform one of possession of the invention as a whole. The disclosure of SEQ ID NO: 185 combined with pre-existing knowledge in the art regarding the genetic code and its redundancies would have put one in possession of the genus of polynucleotides that have at least 90% sequence identity with SEQ ID NO: 185.  With the aid of a computer, one of skill in the art could identity all of these polynucleotides.  However there is no teaching regarding which 1 or 2 nucleotides of SEQ ID NO: 185 can vary from SEQ ID NO: 185 and still result in a polynucleotide that can be used to diagnose Parkinson’s disease.  
The specification discloses the reduction to practice of only a single species that can be used to diagnose Parkinson’s disease (SEQ ID NO: 185). There are no other drawings or structural formulas disclosed of a polynucleotide that having at least 90% sequence identity to SEQ ID NO: 185 that can be used to diagnose Parkinson’s disease.
Thus, having carefully considered all of these factors, it is concluded that the specification does not provide adequate written description for the claimed invention.
	 
7.	Claims 1-11, 20-21, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for diagnosing a human individual with Parkinson's disease comprising the steps of: 
(i) measuring the level of SEQ ID NO: 185 (has-miR-125a-5p) in a blood cellular fraction isolated from a human individual;
(ii) determining that the level of SEQ ID NO: 185 in the blood cellular fraction isolated from the human individual is decreased in comparison to the level of SEQ ID NO: 185 in a reference blood cellular fraction isolated from human individuals without PD; and



A method for monitoring Parkinson's disease comprising the steps of: 
(i) measuring the level of SEQ ID NO: 185 (has-miR-125a-5p) in a blood cellular fraction isolated from a human individual at a first time point;
(ii) measuring the level of SEQ ID NO: 185 (has-miR-125a-5p) in a blood cellular fraction isolated from the human individual at a second time point;
(iii) comparing the level of SEQ ID NO: 185 in the blood cellular fraction from the first time point to the level of SEQ ID NO: 185 in the blood cellular fraction from the second time point; and 
 (iv) determining that (i) the PD is progressing when the level of SEQ ID NO: 185 decreased from the first time point to the second time point, (ii) the PD is stable when the level of SEQ ID NO: 185 does not change from the first time point to the second time point; or (iii) that the PD is improving when the level of SEQ ID NO: 185 is increased from the first time point to the second time point. 

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Scope of the Claims/Nature of the Invention
Claim 1 is drawn to a method for diagnosing Parkinson’s disease (PD) in an individual (suspected of having PD).  Claim 1 recites a single active process step of determining the level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto in a blood cellular fraction isolated from the individual (suspected of having PD). The claim does set forth how this allows one to diagnose PD.  The claims broadly encompass a method wherein ANY level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto detected in the sample is indicative of PD diagnosis. Further in view of the recitation of “individual”, the claims encompass both human and non-human individuals. 

Claim 4 states that the level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto that is below the reference level indicates that the individual has PD. 
Claim 5 is drawn to a method for determining the course of Parkinson’s disease (PD) in an individual having PD. Claim 5 recites a single active process step of determining the level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto in a blood cellular fraction isolated from the individual having PD. The claim does set forth how this allows one to determine the course of PD.  The claims broadly encompass determining any aspect of the course of PD (i.e., progression of symptoms, response to treatment, time to loss of automatic movements, time to death, etc.). The claims broadly encompass a method wherein ANY level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto detected in the sample is indicative of any aspect of the course of PD. Further in view of the recitation of “individual”, the claims encompass both human and non-human individuals. 
Claim 6 states that the level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto is compared to a reference level of SEQ ID NO: 185 or a sequence 
Claim 8 requires determining the level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto in a blood cellular fraction at a first point in time and in at least one further blood cellular fraction at a later point in time and comparing said levels determined at the different time points. Claim 9 states that the level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto that (i) decreases over time indicates the PD worsens in the individual, (ii) does not change over time indicates that PD does not worsen/is stable in
the individual, or (iii) increases over time indicates that PD improves in the individual.
The nature of the invention requires a reliable correlation between the level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto and Parkinson’s disease. 
Teachings in the Specification and Examples
The specification (Example 1) teaches that blood samples were collected from patients with Parkinson’s disease and healthy controls. Blood cells were lysed and total RNA, including miRNA, was extracted and purified.  For miRNA expression, samples were analyzed on Agilent Sureprint G3 Human miRNA microarray slides.  Further, the same samples were analyzed on a second microarray with proprietary miRNA content. The markers with SEQ ID NO: 1 to SEQ ID 
State of the Art and the Unpredictability of the Art
While methods of measuring miRNA (i.e., SEQ ID NO: 185) are known in the art, methods of correlating miRNA with a phenotype (such as Parkinson’s disease) are highly unpredictable.    The unpredictability will be discussed below.
As discussed above the claims require being able to diagnose PD or determine a course of PD based on the detection of SEQ ID NO: 185 in a blood cellular fraction.  However the claims do not set forth how the determining step allows one to diagnose/monitor PD.  It is highly unpredictable if ANY level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto detected in the sample is indicative of PD or how it progress over time. The claims further comprise comparing the level of SEQ ID NO: 185 to a reference level, wherein differential expression is correlated with PD. However the claims do not define the reference value or state whether the differential expression is increased expression or decreased expression. The claims encompass a method wherein the corresponding reference value to could the level of ANY miRNA in ANY sample type (hair, urine, whole blood, plasma, serum, follicular fluid, saliva, etc.) obtained from ANY patient (a patient with PD, a patient with AD, a patient without cognitive decline, etc.).  The breadth of the claims is not supported by the teachings in the specification.  The specification is only enabled for (a) a method of diagnosing PD when the level of SEQ ID NO: 185 in the blood cellular fraction isolated from the human 
Additionally it is highly unpredictable as to whether the results obtained in humansubjects could be extrapolated to other organisms. Knowledge that a non-coding RNA is present in the human genome and is correlated with Parkinson’s disease does not allow one to conclude the non-coding RNA will also be present in non-human genomes and be correlated with Parkinson’s disease.  Relevant to the instant claims discloses the number of miRNAs of different species.  Notably, the reference teaches 1876 miRNA in the H. sapiens genome, 327 miRNA in the G. gorilla genome, 558 miRNA in the mulatta genome, 801 miRNA in the B. taurus genome etc. (see Table 1).  Thus is appears that the miRNA in the human genome are different than the miRNA in the genomes of non-human genomes.   As such it is unpredictable as to whether the miRNAs disclosed in the specification will also be present in other organisms and will be associated with Parkinson’s disease.
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredConclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-4, 20, and 32 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Keller (US 2012/0108462 Pub May 3, 2012). 

Regarding Claim 1 Keller teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).  Keller teaches that the biological sample is blood cells, e.g., erythrocytes, leukocytes, or thrombocytes (para 0009).  Keller further teaches that the set of miRNAs includes hsa-miR-125a-5p (para 0051).  It is noted for the record that the elected sequence of SEQ ID NO: 185 is miRNA hsa-miR-125a-5p.  Thus Keller teaches a method of determining the level of SEQ ID NO: 185 in a blood sample cellular fraction isolated from an individual.  While Keller teaches all of the claimed method steps, Keller does not teach a correlation between hsa-miR-125a-5p and Parkinson’s disease. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. As discussed above, the preamble is considered to be an intended use of the claimed method and does not limit the scope of the claims.  Further this rejection is based on the interpretation that the claims are not limited to an individual suspected of having PD since the phrase “individual (suspected of having PD)” was found as indefinite (see 112(b) rejections).  

Regarding Claim 3 Keller teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008). Keller further teaches that the reference expression profile is the expression profile of the same set of miRNAs in a biological sample originating from the same source as the biological sample from a patient but obtained from a healthy subject. Keller teaches that preferably, both the reference expression profile and the expression profile of the patient are determined in a blood or serum sample including whole blood, plasma, serum or fractions thereof, or in a sample of peripheral blood mononuclear cells, of erythrocytes, leukocytes and/or thrombocyte (para 0016). 
Claim 4 recites “wherein a level of SEQ ID NO: 185 or a sequence having at least 90% sequence identity thereto below the reference level indicates that the individual has PD”. Keller does not teach a correlation between SEQ ID NO: 185 and PD. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. In the instant case the preamble is considered to be an intended use of the claimed method and the limitation set forth in claim 4 merely recites an inherent property of SEQ ID NO: 185. Further Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed.  
Regarding Claim 20 Keller teaches that the miRNAs can be detected via microarray hybridization.  Keller teaches that the microarray can comprise oligonucleotide probes obtained from known or predicted miRNA sequences. The array may contain different oligonucleotide 
Regarding Claim 32 Keller teaches that miRNAs are extracted from a biological sample of a patient, preferably a blood or serum sample or a sample comprising erythrocytes, leukocytes or thrombocytes, using suitable kits/purification methods (para 0019).  Thus Keller teaches a method wherein the blood cellular fraction is a blood preparation produced from whole blood by removing the extracellular fraction, or essentially consists of thrombocytes.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 5-7, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2012/0108462 Pub May 3, 2012) in view of Xu (US 2015/0275299 Pub 10/1/2015). 
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance 
Regarding Claim 5 Keller teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).  Keller teaches that the biological sample is blood cells, e.g., erythrocytes, leukocytes, or thrombocytes (para 0009).  Keller further teaches that the set of miRNAs includes hsa-miR-125a-5p (para 0051).  It is noted for the record that the elected sequence of SEQ ID NO: 185 is miRNA hsa-miR-125a-5p.  Thus Keller teaches a method of determining the level of SEQ ID NO: 185 in a blood sample cellular fraction isolated from an individual.  
Keller does not teach a method wherein the patient has Parkinson’s disease (clm 5). 
However Xu teaches a method of diagnosing Parkinson's Disease (PD) in a subject. The method comprises detecting the level of expression of at least one miRNA of SEQ ID NOs: 1-283 in a biological sample from the subject, and comparing the level of expression in the sample to the level of expression in a reference (abstract).  Here it is noted that SEQ ID NO: 59 of Xu is hsa-miR-125a-5p (see Table 39, page 3).  Thus Xu teaches determining the level of hsa-miR-125a-5p in a subject with PD. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Keller by determining the level of has-miR-125a-5p in a blood cellular fraction isolated from an individual having PD as suggested by Xu.  Xu teaches that SEQ ID NO: 59 is a miRNA that is useful as a 
While the combination of Keller and Xu teach all of the claimed method steps, the combination does not teach determining the course of PD disease. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require this. As discussed above, the preamble is considered to be an intended use of the claimed method and does not limit the scope of the claims.  
Regarding Claim 6 Keller teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).
Regarding Claim 7 Keller teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008). Keller further teaches that the reference expression profile is the expression profile of the same set of miRNAs in a biological sample originating from the same source as the biological sample from a patient but obtained from a healthy subject. Keller teaches that preferably, both the reference expression profile and the expression profile of the patient are determined in a blood or serum sample including whole blood, plasma, serum or fractions thereof, or in a sample of peripheral blood mononuclear cells, of erythrocytes, leukocytes and/or thrombocyte (para 0016). 

Regarding Claim 33 Keller teaches that miRNAs are extracted from a biological sample of a patient, preferably a blood or serum sample or a sample comprising erythrocytes, leukocytes or thrombocytes, using suitable kits/purification methods (para 0019).  Thus Keller teaches a method wherein the blood cellular fraction is a blood preparation produced from whole blood by removing the extracellular fraction, or essentially consists of thrombocytes.

12.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2012/0108462 Pub May 3, 2012) in view of Xu (US 2015/0275299 Pub 10/1/2015) as applied to claim 5 and in further view of Dezso (US 2014/0378439). 
The teachings of Keller in view of Xu are presented above.  
The combined references do not teach determining the level of the at least one miRNA in a blood sample at a first point in time and in at least one further blood sample at a later point in time and comparing levels determined at the different time points.

states:
“[0013]...the invention provides a method of monitoring the course of Alzheimer's
Disease in a subject, by determining the level of at least one miRNA in a first sample
containing circulating miRNA from a subject, determining the level of said at least one
miRNA in a second sample containing circulating miRNA from said subject, wherein
said second sample is obtained after said first sample, and comparing the levels
determined in the first sample with levels determined in the second sample, wherein
said levels are indicative of Alzheimer's disease progression.”

Dezso states that such methods permit the determination of whether the disease
has worsened or improved over time (para [0051]).
In view of the teachings of Dezso, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to have modified
the method of Keller and Xu so as to have determined the course of PD by determining the
level of SEQ ID NO: 185 in a first blood sample obtained at a first time point from
the patient and determining the level of SEQ ID NO: 185 in a second blood sample
obtained from the patient at a later time point and comparing the levels determined at the first and second time points because Dezso teaches that this is an effective means
for determining the course of disease, including whether the disease has progressed / worsened
or improved over time.
Claim 9 recites “wherein the level of said at least one miRNA which (i) decreases over time indicates that PD worsens in the individual, (ii) does not change over time indicates that PD does not worsen/is stable in the individual, or (iii) increases over time indicates that PD improves in the individual”.  The combined references do not teach these correlations between .  

13.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2012/0108462 Pub May 3, 2012) in view of Xu (US 2015/0275299 Pub 10/1/2015) as applied to claim 5 and in further view of Rao (American Family Physician 12/15/2006 Vol 74 No 12). 
		The teachings of Keller and Xu are presented above. 
	The combined references do not teach a method wherein the individual receives, has received, or had received a treatment for PD.  The combined references do not teach a method wherein the treatment of PD is administration of a drug. 
	However Rao teaches that Levodopa is the primary treatment for Parkinson’s disease; however, its long-term use is limited by motor complications and drug-induced dyskinesia. Dopamine agonists are options for initial treatment and have been shown to delay the onset of motor complications. However, dopamine agonists are inferior to levodopa in controlling motor symptoms. After levodopa-related motor complications develop in advanced Parkinson’s disease, it is beneficial to initiate adjuvant therapy with dopamine agonists, catechol O-methyltransferase inhibitors, or monoamine oxidase-B inhibitors (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Keller and Xu by 


Improper Markush Grouping Rejection

14. 	Claims 1-11, 20-21, and 32-33 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, 
The claims recite determining the level of at least one miRNA selected from the group consisting of SEQ ID NOs: 1 to 703 (see clms 1, 4, 5, 9, 20, and 21). The alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:  
It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNA comprise nucleotides. The fact that the miRNA comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with Parkinson’s disease. Accordingly, while the different miRNAs are asserted to be predictive of Parkinson’s disease, they do not share a substantial structural similarity essential to this activity.
Further, the miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being predictive of Parkinson’s disease.
Following this analysis, the claims are rejected as containing an improper Markush grouping. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634